233 F.2d 178
Willie F. WATSON, Appellant,v.UNITED STATES Government, acting by and through the PUBLIC HOUSING ADMINISTRATION, DIVISION OF HOUSING and Home Finance Agency, Appellee.
No. 7164.
United States Court of Appeals Fourth Circuit.
Argued April 24, 1956.
Decided April 25, 1956.

Augustus Anninos, Portsmouth, Va. (Bangel, Bangel & Bangel, Portsmouth, Va., on the brief), for appellant.
Lionel Kestenbaum, Atty., Dept. of Justice, Washington, D. C. (Warren E. Burger, Asst. Atty. Gen., L. S. Parsons, Jr., U. S. Atty., Norfolk, Va., and Melvin Richter, Atty., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and THOMSEN, District Judge.
PER CURIAM.


1
This is an appeal from a judgment for the United States in an action under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346, 2671 et seq., for personal injuries sustained by a tenant in a government housing project when he stumbled over a wooden stob left near the parking space in front of the house in which he resided. The trial judge denied recovery on a finding of lack of negligence on the part of those in charge of the premises and of contributory negligence on the part of plaintiff. The questions involved are questions of fact and we cannot say that the findings of the trial judge with respect thereto are clearly wrong.


2
Affirmed.